Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach comprising collecting, by a Software-Defined-Networking (SDN) controller and from one or more first network devices in a first site and one or more second network devices from a second site, reachability data indicating physical links between the one or more first network devices and the one or more second network devices generating, by the SDN controller and based at least in part on the reachability data, a first model representing a physical underlay of a multi-site network including the first site and the second site, receiving, at the SDN controller and from the one or more first network devices and the one or more second network devices, metadata indicating internet protocol (IP) addresses and networking protocols associated with the one or more first network devices and the one or more second network devices, generating, by the SDN controller and based at least in part on the first model and the metadata, a second model representing a logical overlay of the multi- site network, the logical overlay indicating reachability between the one or more first network devices and the one or more second network devices, receiving, at the SDN controller and from a first network device of the one or more first network devices, a request to transmit data to a second network device Lee&Hayes2 of 21c237-0138US Serial No. 16/930,947of the one or more second network devices, determining, by the SDN controller and based at least in part on the second model, a route path to transmit the data from the first network device to the second network device and providing, from the SDN controller to the first network device, an indication of the route path in combination with all the elements in the claim.
Claims 9 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444